Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered on or about June 4, 2009, which, in an action for personal injuries, denied a motion to substitute the Bronx County Public Administrator for the deceased plaintiff, and granted defendant’s cross motion to dismiss the complaint for failure to timely substitute a representative for the deceased plaintiff, unanimously affirmed, without costs.
*938The motion to substitute, which was made in January 2009, 11 years after the alleged accident in January 1998 and almost 10 years after plaintiff’s death in April 1999, was properly denied on the ground that it was not made within a reasonable time, as required by CPLR 1021 (see Washington v Min Chung Hwan, 20 AD3d 303, 305 [2005]; Palmer v Selpan Elec. Co., 5 AD3d 248 [2004]). Concur—Mazzarelli, J.E, Sweeny, Catterson, DeGrasse and Manzanet-Daniels, JJ.